Citation Nr: 0701727	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected low back strain with degenerative disc and 
joint disease prior to October 24, 2005.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back strain with degenerative disc and 
joint disease beginning on October 24, 2005.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1985 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that increased the ratings for service-connected low back 
strain with degenerative disc and joint disease to 10 
percent, effective on June 30, 2004 (the date the claim for 
increased compensation was received).  

In May 2006, during the pendency of the appeal, a Decision 
Review Officer (DRO) increased the ratings for service-
connected low back strain with degenerative disc and joint 
disease to 20 percent, effective on October 24, 2005 (the 
date of the VA examination documenting increased disability).  

Inasmuch as a rating higher than 20 percent for the service-
connected low back strain with degenerative disc and joint 
disease is available, and inasmuch as a claimant is presumed 
to be maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to October 24, 2005 the service-connected low back 
strain with degenerative disc and joint disease was 
manifested by forward flexion to 85 degrees and combined 
range of motion of 260 degrees.  

3.  Since October 24, 2005 the service-connected low back 
strain with degenerative disc and joint disease is manifested 
by forward flexion to 50 degrees or more.  

4.  The service-connected low back strain with degenerative 
disc and joint disease is not shown to be manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or by favorable ankylosis of the entire thoracolumbar 
spine.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected low back strain with 
degenerative disc and joint disease prior to October 24, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.71, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine (2006).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected low back strain with 
degenerative disc and joint disease from October 24, 2005, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the September 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency.  This includes medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letter also advised that VA would make 
reasonable efforts to obtain records on the veteran's behalf 
from non-Federal entities (including private doctors and 
hospitals, state and local governments, and current or former 
employers) if provided appropriate authorization to do so.  

The July 2004 letter specifically advised the veteran to 
submit any evidence showing that the veteran's service 
connected residuals has increased in severity.  The letter 
also included a list of evidence needed.  The letter also 
included examples of evidence that the veteran could submit, 
including doctor's statements and individual's statements who 
from their knowledge and personal observations can describe 
the manner in which the veteran's disability has become 
worse.  

The July 2004 letter specifically advised the veteran that, 
"if there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board also finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the letter in July 2004 and a 
follow up letter in October 2004, which completed VA's notice 
requirements, the veteran was afforded an opportunity to 
present information and/or evidence pertinent to the appeal 
before issuance of the Statement of the Case (SOC) in May 
2005 and the Supplemental Statement of the Case (SSOC) in May 
2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in May 2006.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file. 
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran has 
waived his right to a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
ratings for the service-connected disability of low back 
strain with degenerative disc and joint disease.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine. The General rating formula 
therefore applies to the entire period under appeal.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  There is no indication of any such 
neurological abnormality in this case.  

Intervertebral disc syndrome (IVDS) is rated either under the 
General Rating Formula or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243).  

As noted below, the veteran has not had documented 
incapacitating episodes of IVDS associated with the 
thoracolumbar spine, and the General Rating Formula 
accordingly applies to his disability.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the low back 
strain with degenerative disc and joint disease are as 
follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A rating of 20 percent is assigned for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  


Evaluation prior to October 24, 2005

The veteran's service-connected low back disability has been 
rated at 10 percent prior to October 24, 2005.  

For the severity of the veteran's symptoms prior to October 
24, 2005, the Board has considered the following evidence: VA 
joints examination in August 2004, VA clinical examination in 
November 2004, and a VA clinical examination in June 2005.  

During the August 2004 VA joints examination, the veteran's 
range of motion was as follows: flexion 0 to 85 degrees, 
extension 0 to 20 degrees, right lateral bending 0 to 35 
degrees, left lateral bending 0 to 30 degrees, and rotation 0 
to 45 degrees bilaterally.  The examiner noted slight pain at 
the extremes of lateral bending.  

In the November 2004 clinical examination, the veteran 
complained of having pain in the back and shoulders.  The 
clinician noted that a magnetic resonance imaging (MRI) 
report showed degenerative disc disease with herniation at 
L3-L4.  The clinician's evaluation was that of degenerative 
disc disease of the lumbosacral spine and osteoarthritis (not 
specific as to body area).  

In June 2005, a VA physician's assistant noted that the 
veteran presented with back pain.  The veteran stated that 
his private physician, Dr. T., was treating him for 
ankylosing spondylitis.  The physician's assistant asked the 
veteran to provide treatment records from Dr. T. in order to 
better understand the actual pathologies.  

Based on this evidence, the Board finds that a rating higher 
than 10 percent prior to October 24, 2005, is not warranted 
under the criteria of the General Rating Formula.  

As noted, the veteran's forward flexion was to 85 degrees and 
his combined range of motion was to 260 degrees, whereas the 
criteria for the higher (20 percent) rating stipulate forward 
flexion of less than 60 degrees and combined range of motion 
of less than 120 degrees.  

There is also no evidence of the other criteria for the 
higher (20 percent) rating; i.e, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  


Evaluation from October 24, 2005 

The service-connected disability has been rated at 20 percent 
beginning on October 24, 2005.  

For the severity of the veteran's symptoms from October 24, 
2005, the Board has considered the following evidence: VA 
medical examination of October 2005.  

At the VA medical examination of October 2005, a physician 
noted that the veteran took 2 Naprosyn tablets every day and 
woke up three to four times a night.  Also, the veteran's 
pain was noted to be at a level 10.  

The veteran also stated that, in the last year, he had had 
two severe episodes of lower back pain where the physician 
required bed rest for two days and the pain lasted about five 
or six days.  The month before the examination the veteran 
had to take a week off work due to severe pain.  

The physician noted that that the veteran did not appear to 
be in any acute distress at the examination.  The physician 
also noted that there was marked loss of lumbar lordosis 
while standing but that the veteran could extend up to 20 
degrees.  The range of motion in lumbosacral spine flexion 
was 50 degrees initially.  

With repeated range of motion it increased to 60 degrees but 
at a pain level of eight.  The physician also noted that 
there was mild spondylosis at L4-5.  

Based on the evidence above, the Board finds that a rating 
higher than 20 percent from October 24, 2005 is not 
warranted.  

The Board has considered whether the disability should be 
rated under the criteria for IVDS (DC 5243), since he 
reported in October 2005 that he had two episodes of back 
pain with bed rest, prescribed by a physician (he reported no 
incapacitating episodes prior to October 2005).  

Under the criteria of DC 5243, incapacitating episodes are 
rated according to duration.  A rating of 40 percent (the 
next higher rating) requires incapacitating episodes having a 
total duration of 4 to 6 weeks during the previous 12 months, 
while a rating of 60 percent required incapacitating episodes 
having a total duration of more than 6 weeks.  

In this case, the veteran reported two incapacitating 
episodes during the previous year with bed rest as prescribed 
by a physician, but those episodes are not documented.  
Further, there is no documentation for the duration of those 
episodes, so it is not possible to apply the rating criteria 
of DC 5243.  

The Board also finds that there is no evidence of additional 
functional limitation due to limited or excessive movement, 
pain, weakness, excessive fatigability, or incoordination 
before or after October 24, 2005.  

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  

In this case, the veteran has consistently complained of back 
pain.  However, in August 2004 the examiner noted only 
"slight" pain at the extremes of lateral bending, and the 
veteran was still able to achieve range of motion within the 
schedular criteria for the then-current (10 percent) rating.  

Similarly, in October 2005 the veteran reported a pain level 
of 8, but was nonetheless able to achieve flexion of 60 
degrees, well within the criteria for the current (20 
percent) rating.  

Based on the evidence above, the Board finds that a rating 
higher than 20 percent from October 24, 2005 is not warranted 
under the General Rating Formula or alternatively under the 
rating criteria for IVDS.  



ORDER

A rating in excess of 10 percent for service-connected low 
back strain with degenerative disc and joint disease prior to 
October 24, 2005, is denied.  

A rating in excess of 20 percent for service-connected low 
back strain with degenerative disc and joint disease, 
beginning on October 24, 2005, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


